DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of Non-Patent Literature Document cite no 13 was not provided and therefore this document has been crossed off on the IDS statement and has not been considered.
The information disclosure statement(s) (IDS) submitted on December 17, 2021 is/are acknowledged. Applicant has cited over one hundred and fifty references for consideration which include an entire text book of approximately 500 pages (“Non-Patent Literature Document “7”). The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Bluetooth” and “FireWire” within the specification, which are trade names or trademarks used in commerce, have been noted in this application. The specification is a very length specification which could not be checked to the extent necessary so there may be others as well. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 14 is objected to because of the following informality: in line 3, “to head” should be corrected to “to the head” to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, the claimed “the one or more light sensors” lacks an antecedent basis. It is not clear if limitations were inadvertently omitted or if the claim dependency is incorrect. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 19 depends from claim 18 (and not from claim 14). 
With respect to claim 20, the claimed “the light leakage” and the claimed “the at least light seal” lack an antecedent basis. It is not clear if limitations were inadvertently omitted or if the claim dependency is incorrect. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 20 depends from claim 18 (and not from claim 14). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al publication number 2006/0200013 in view of Noda 2015/0009313.
With respect to claim 18, Smith discloses the limitations therein including the following: a head-wearable (figs 2, 3C and 3D, paragraphs 0061, 0087); ophthalmic testing (paragraphs 0002, 0038, 0040); and ophthalmic measuring (paragraphs 0008, 0013) system. Regardless the claimed “for ophthalmic testing and measurement” merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Smith further discloses a head-wearable frame (the fig 3D embodiment as head-wearable and fig 3C, paragraph 0087 disclosing that the devices as shown can be adapted to be head-wearable); at least one light source mounted to the frame (paragraphs fig 1, paragraphs 0050, 0061-0064); configured to generate a bleaching light or a stimulus light (paragraph 0064); an optical system mounted in the frame to direct the light from the light source to the at least one eye of a subject (figs 2, 3C, 3D, paragraphs 0047, 0050, 0061); at least one light seal configured to isolate at least one eye of the test subject from ambient light when the head-mounted device is worn by the test subject, (figs 3C, 3D, paragraphs 0054, 0087). Specifically, the head-mounted device of figure 3D discloses a light seal that will shield the eye from ambient light (fig 3D). Likewise, the embodiment of figures 3C discloses a light seal that will shield the eye from ambient light (fig 3C) and Smith discloses that the various embodiments can be adapted to be head-wearable (paragraph 0087).  
With respect to claim 18, Smith discloses as is set forth above including a light seal on a device to be positioned in front of an eye or eyes of a user that is structured to contact the skin of the user (figs 3C, 3D) but does not specifically disclose a sensor coupled to the frame to determine if the light seal is properly placed against the face of the user. Noda teaches that when using a device to be positioned in front of an eye or eyes of a user comprising a light seal structured to be in contact with the face of the user, that specifically, the light seal can comprise a facial or capacitive touch sensor disposed in a facial contact point of the conformable body for the purpose of determining that the light seal is properly placed against the face of the user (fig 1, paragraph 0065). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the light seal of Smith as comprising a sensor to determine that the eye seal is properly positioned against the face of the user since Noda teaches that when using a device to be positioned in front of an eye or eyes of a user comprising a light seal structured to be in contact with the face of the user, that specifically, the light seal can comprise a facial or capacitive touch sensor disposed in a facial contact point of the conformable body for the purpose of determining that the light seal is properly placed against the face of the user. Additionally, by the sensor determining if the light seal is properly positioned against the face of the user, such sensor will inherently be determining if any light is leaking through the seal i.e. the claimed “configured to detect light leakage through the light seal”.
With reference to claim 19, Smith and Noda disclose and teach as is set forth above and Noda further teaches of having the light sensor positioned in a vicinity of the eye to detect if the seal is properly in place i.e. if there is any light leakage (fig 1, paragraph 0065). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sensor of Smith as modified by Noda as being positioned in a vicinity of the eye to determine if the seal is properly in place i.e. if there is any light leakage since Noda teaches of this for the purpose of determining if the light seal is properly in position with respect to the eye/face of the user. 
With reference to claim 20, Smith and Noda disclose and teach as is set forth above but do not disclose an alert system to generate a signal in response to the detection of light leakage. However, Noda teaches of using a sensor to detect if the seal is properly positioned. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sensor system of Noda as notifying the subject that the seal is not properly positioned i.e. an “alert system” for the purpose of ensuring that the seal is properly positioned with respect to the eye/face of the user. 
Double Patenting
Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/890,949 (herein’949). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘949 claims the limitations therein including the following: the limitations of claim 18 (‘949, claims 5 or 16); the limitations of claim 19 (‘949, claim 16); the limitations of claim 20 (‘949, claim 16 in view of Noda above for the same reasoning set forth above). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,667,683 (herein ‘683). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
	‘683 claims the limitations therein including the following: the limitations of claim 1 (‘683, claim 1); the limitations of claim 2 (‘683, claim 2); the limitations of claim 3 (‘683, claim 3); the limitations of claim 4 (‘683, claim 4); the limitations of claim 5 (‘683, claim 4); the limitations of claim 6 (‘683, claim 1); the limitations of claim 7 (‘683, claim 1); the limitations of claim 8 (‘683, claim 27); the limitations of claim 9 (‘683, claim 29); the limitations of claim 10 (‘683, claim 30); the limitations of claim 11 (‘683, claim 27); the limitations of claim 12 (‘683, claim 27); the limitations of claim 13 (‘683, claim 1 and the apparatus frame enclosure of ‘683 claim 1 can be considered as the claimed “sealed package); the limitations of claim 14 (‘683, claim 7); the limitations of claim 15 (‘683, claim 8); the limitations of claim 16 (‘683, claim 1); the limitations of claim 17 (‘683, claim 18); the limitations of claim 18 (‘683, claim 11); the limitations of claim 19 (‘683, claim 12); and the limitations of claim 20 (‘683, claim 13). With respect to claim 4, ‘683 does not claim the mechanism for moving the light source. However, the examiner takes Judicial Notice that rotatable dials and knobs are well known means of providing mechanical movement in optical systems. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the fixation light source movement mechanism of ‘683 as being through the use of a knob since rotatable dials and knobs are well known means of providing mechanical movement in optical systems. With respect to claim 6 and 7, ‘683 claims the light source as moveable and that it can be a stimulus light (‘683, claim 1). The use of IR light as the stimulus light in eye testing is well known. Additionally, with respect to the claimed “automatic alignment” it has been held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In Re Venner, 262 F2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). With respect to claims 11-12, the use of the sensor and alert system would be obvious to one of ordinary skill in the art based on the teachings of Noda for the same reasoning set forth in the rejections with Noda as set forth above. With respect to claim 16, the sensor as taught by Noda teaches of determining that the seal maintains its proper placement i.e. that there are no undesired movements by the test subject's face for the same reasoning set forth in the rejections by Noda above.
Examiner’s Comments
	As a suggestion to overcome the art rejections by Smith and Noda as set forth above, within independent claim 18, applicant may want to further claim “and wherein the one or more sensors is further configured to measure the intensity of the leaked ambient light through the light seal”. 
Prior Art Citations
	Anton Garcia publication number 2020/0008666, and Pamplona publication number 2018/0263488 are being cited herein to show additional references that could have been used as primary references with a teaching reference such as Noda to reject at least independent claim 18, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 1-17 are allowed (and with the claims overcoming the double patenting rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed head-mounted ophthalmic testing and measurement system specifically including, as the distinguishing features in combination with the other limitations, the system comprising a head-wearable frame, at least one test light source mounted to the head-wearable frame configured to generate at least one of a stimulus light and a bleaching light, at least one optical system mounted in the frame configured to direct light generated by the at least one test light source onto at least one eye of the subject and a moveable platform on which the at least one test light source and at least one optical system are mounted, the movable platform being movable along at least two orthogonal directions and configured to align at least one test light source relative to a pupil of the at least one eye of the test subject.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 14, 2022